Fowler, S.
I am of the opinion that the bonds were the subject of a valid gift causa mortis. They were taken from the safe deposit box by direction of the decedent and they were physically present when the gift was made and were thereafter kept by decedent’s sister, and were not in the custody or possession of the decedent or of any person acting as agent of the decedent.
There was no physical delivery of the other property in dispute. The furniture was in Mrs. Liscomb’s apartment at Yonkers; the jewelry and silverware were with a friend for safekeeping. There was therefore no valid gift of these articles. Matter of Cohn, 187 App. Div. 392. The motion of the administrator will therefore be granted as to the jewelry and furniture and will be denied as to the liberty bonds upon the ground that said liberty bonds are the property of the respondents.
Decreed accordingly.